Citation Nr: 0401938	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  98-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower leg, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
scarring of the right lower leg.

4.  Entitlement to an automobile and adaptive equipment, or 
to adaptive equipment only.

5.  Entitlement to a compensable disability rating for a scar 
of the right shoulder.

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


REMAND

On March 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Milwaukee 
for any treatment for post-traumatic 
stress disorder and any treatment for 
residuals of gunshot wounds during the 
period of April 1998 to present.  Request 
both inpatient and outpatient treatment 
records.

2.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated the veteran 
for post-traumatic stress disorder or for 
residuals of gunshot wounds during the 
period of April 1998 to present.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each health care provider identified. 
 
3.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide his/her appeal without these 
records unless he/she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: A psychiatric examination 
and an orthopedic examination to 
determine the current severity of the 
veteran's post-traumatic stress disorder 
and the current severity of the residuals 
of gunshot wounds.  Send the claims 
folder to the examiners for review.

The VA psychiatrist should assign a 
Global Assessment of Functioning (GAF) 
score and explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

The VA orthopedic examiner should 
determine the current severity of the 
veteran's residuals of gunshot wounds to 
the left lower extremity, left thigh, 
right leg, and right shoulder.  All 
indicated studies and tests should be 
performed.  The examiner should detail 
the veteran's range of motion of all 
affected joints (left and right legs, 
left thigh, and right shoulder), describe 
any underlying muscle damage, and 
describe the results of all X-rays, 
including X-rays of the veteran's right 
shoulder.  The examiner should also 
describe the scars the veteran has 
residual of the gunshot wounds.  The 
orthopedic examiner should further 
indicate whether the veteran's service-
connected residuals of gunshot wounds 
result in disability to either lower 
extremity such that the disability is 
equivalent to amputation of the leg below 
the knee.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected residuals of gunshot wounds.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





